                    Case 3:18-cr-00188-CHB-RSE Document 25 Filed 02/06/19 Page 1 of 6 PageID #: 73




                                               UNITED STATES DISTRICT COURT
                                               WESTERN DISTRICT OF KENTUCKY
                                                       AT LOUISVILLE
                                                     (Filed Electronically)


                        CRIMINAL ACTION NO. 3:18CR188-CHB
                        UNITED STATES OF AMERICA,                                                      PLAINTIFF,



                        vs.



                        GREGORY A. BUSH,                                                             DEFENDANT.


                                    MOTION TO TRANSPORT DEFENDANT TO FEDERAL
                                   DETENTION FACILITY IN GEORGIA FOR THE PURPOSE
                                          OF PSYCHOLOGICAL EVALUATION

                               Comes the defendant, Gregory A. Bush, by counsel, and moves the Court for an

                        order authorizing and directing the United States Marshal to transport defendant to and

                        temporarily designate as his place of detention a federal detention facility in the state of

                        Georgia, as close as possible to Atlanta, Georgia, for the purpose of permitting a psychiatric

                        evaluation by defendant’s retained expert, Dr. Bhushan S. Agharkar, M.D., a Board

                        Certified Forensic Psychiatrist.

                               Defendant has been indicted herein and in Jefferson Circuit Court in Louisville,

                        Kentucky, with offenses arising out of an incident on October 24, 2018, in which defendant

                        allegedly shot and intentionally killed two people and attempted to kill a third. Both

                        indictments potentially carry the death penalty, and the cases are presently proceeding

    Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808
                    Case 3:18-cr-00188-CHB-RSE Document 25 Filed 02/06/19 Page 2 of 6 PageID #: 74




                        simultaneously in the respective state and federal courts. Undersigned counsel in this case

                        are working in coordination with the defense counsel in the corresponding state case.

                               Neither the United States Attorney nor the Commonwealth’s Attorney have yet

                        determined whether the death penalty will be sought in their respective cases. The fact that

                        the cases are proceeding simultaneously in both state and federal courts adds complicating

                        factors to an already challenging and serious case which will potentially result in severe

                        prejudice to counsel’s ability to defend defendant in this federal case. Of immediate concern

                        is a pending motion by the Commonwealth of Kentucky in the state case to remand

                        defendant to the Kentucky Correctional Psychiatric Center (KCPC) for an evaluation to

                        determine his competency to stand trial. The motion will be heard and presumably ruled

                        upon by the state court on March 15, 2019.

                               It has become apparent that the defendant’s mental state, both currently and at the

                        time of the alleged offenses, will be critical to a number of issues that are central to this

                        case. To that end, the undersigned defense counsel and defendant’s counsel in state court

                        have jointly retained a highly qualified psychiatrist whose practice is based in Atlanta,

                        Georgia—Dr. Bhushan S. Agharkar, M.D. Working cooperatively with state defense

                        counsel in this regard is intended to provide defendant with a consistent, effective, and

                        coordinated defense while at the same time utilizing scarce federal and state resources as

                        efficiently as possible.

                               Counsel has been advised that, at the current time, the waiting list for entry to KCPC

                        for evaluation is six to eight weeks. Therefore, should the Judge in the parallel state court

    Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808                                                   2
                    Case 3:18-cr-00188-CHB-RSE Document 25 Filed 02/06/19 Page 3 of 6 PageID #: 75




                        case order the evaluation requested by the Commonwealth, it is unlikely that Mr. Bush

                        would be transported to KCPC prior to May. This requested thirty day evaluation would be

                        for competency to stand trial only, not for any other purpose such as the determination of

                        the defendant’s mental state at the time of the offense, an issue absolutely crucial to the

                        preparation of an effective defense and—of more immediate significance—the mitigation

                        presentation to the United States Attorney and the Attorney General’s Capital Case Review

                        Committee. While Dr. Agharkar would be permitted to observe the formal evaluation at

                        KCPC, he would not be permitted to actually conduct an independent evaluation of

                        defendant while he is at KCPC. Should defendant be found incompetent to stand trial, but

                        likely to regain competency in the foreseeable future if medicated, he would be recommitted

                        to KCPC for an additional sixty day period for treatment to restore competency. See KRS

                        504.110(1). This would substantially prejudice development of the defendant’s defense

                        and mitigation cases in this federal capital case.

                               It is imperative that the psychiatrist retained by the defense have the opportunity to

                        make an initial in-person psychiatric assessment of defendant before he is committed to

                        KCPC by the Commonwealth. Without such an initial evaluation, federal defense counsel

                        will be unable to prepare and present a complete, effective, and accurate mitigation

                        presentation to the United States Attorney and the Attorney General’s Capital Case Review

                        Committee as required by the federal death penalty authorization process1 or to the jury,



                          1
                           An important and vital aspect of the case as recognized by the United States itself. (R. 9
                          Motion to Stay Proceedings and Appoint Counsel, p. 5).
    Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808                                                     3
                    Case 3:18-cr-00188-CHB-RSE Document 25 Filed 02/06/19 Page 4 of 6 PageID #: 76




                        should death be authorized and defendant be convicted at trial. If the state competency

                        process commences before defendant can be evaluated by Dr. Agharker, it is likely that Mr.

                        Bush will be committed to KCPC—and thus unavailable to Dr. Agharkar—until late in the

                        year. Not only would this significantly delay the capital case review process by the United

                        States Attorney and the Attorney General’s Capital Case Review Committee, the accuracy

                        and reliability of Dr. Agharkar’s evaluation would be put at considerable risk, as he would

                        not be able to evaluate Mr. Bush prior to his receiving medication and other treatment at

                        KCPC. Thus, both the timeliness and quality of the defense mitigation presentation would

                        be severely and adversely affected to defendant’s prejudice.

                               Dr. Agharkar maintains his practice in the Atlanta, Georgia, area. He is a licensed

                        physician in Georgia, and could therefore conduct the essential initial in-person evaluation

                        and assessment of defendant in that state. Dr. Agharkar applied for a license to practice in

                        Kentucky in January, a routine but time consuming process which takes sixty to ninety days

                        and is therefore unlikely to be completed prior to defendant’s commitment to KCPC with

                        the attendant prejudice to his case discussed above.

                               Defendant should be transported to a federal detention facility—or suitable pretrial

                        detention facility with a federal contract—for the purpose of a psychiatric evaluation to be

                        conducted by the psychiatrist retained by the defense. It is common practice for the United

                        States Marshals to transport custodial defendants to out-of-state Bureau of Prisons facilities

                        all over the country for mental assessments by prosecution retained or employed experts. In

                        this instance, the defense merely requests the same—transport to a facility in Georgia for

    Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808                                                    4
                    Case 3:18-cr-00188-CHB-RSE Document 25 Filed 02/06/19 Page 5 of 6 PageID #: 77




                        a mental assessment by defendant’s retained expert. Mr. Bush’s presence at such a facility

                        need not exceed a few days at most. After evaluation, he could be returned to state custody,

                        and be available for any competency determination, evaluation, or treatment that the state

                        court deems necessary.

                                                                Conclusion

                               Granting the instant motion will 1) allow the federal capital case review process by

                        the United States Attorney and the Attorney General’s Capital Case Review Committee to

                        proceed in a timely manner; 2) allow counsel to effectively investigate and properly evaluate

                        factors bearing on the federal death penalty authorization process in a timely fashion; 3)

                        allow the Commonwealth in the state case to proceed with any desired competency

                        evaluations, determinations, or restoration and treatment within the same time frame as

                        currently contemplated by the parties; 4) promote coordination between the federal and state

                        prosecutors and defense counsel; and 5) promote the efficient use of limited state and

                        federal resources.

                               Denying the instant motion—and thus permitting the Commonwealth of Kentucky

                        to evaluate and treat or restore defendant before he can be evaluated by Dr. Agharkar—will

                        1) significantly delay the capital case review process by the United States Attorney and the

                        Attorney General’s Capital Case Review Committee; 2) adversely affect the accuracy and

                        reliability of Dr. Agharkar’s evaluation; and 3) substantially thwart and prejudice federal

                        defense counsel’s ability to prepare and present a complete, effective, and accurate

                        mitigation presentation to the United States Attorney and the Attorney General’s Capital

    Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808                                                   5
                    Case 3:18-cr-00188-CHB-RSE Document 25 Filed 02/06/19 Page 6 of 6 PageID #: 78




                        Case Review Committee or to the jury, should death be authorized and defendant be

                        convicted at trial.




                                                                    /s/Scott Wendelsdorf
                                                                    Federal Defender
                                                                    200 Theatre Building
                                                                    Louisville, Kentucky 40202
                                                                    (502) 584-0525

                                                                    /s/Donald J. Meier
                                                                    Assistant Federal Defender
                                                                    200 Theatre Building
                                                                    Louisville, Kentucky 40202
                                                                    (502) 584-0525

                                                                    Counsel for Defendant.




                                                              CERTIFICATE

                               I hereby certify that on February 6, 2019, I electronically filed the foregoing with the
                        clerk of the court by using the CM/ECF system, which will send a notice of electronic filing
                        to Amanda E. Gregory, Assistant United States Attorney; and Christopher J. Perras, Trial
                        Attorney, Department of Justice.



                                                                    /s/ Scott T. Wendelsdorf




    Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808                                                    6
